Citation Nr: 0609657	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals, 
fractured jaw.

2.  Entitlement to service connection for residuals of a 
broken blood vessel, left temple area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1954 to July 1956.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
February 2002 and issued in March 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, in which the RO denied claims of entitlement to 
service connection for residuals of a fractured jaw and for 
residuals of a broken blood vessel, left temple.  The Board 
Remanded the claims in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its December 2004 Remand, the Board directed that the 
National Personnel Records Center (NPRC) be asked to search 
for daily records for the veteran's unit, such as records of 
sick call or morning reports.  The record before the Board 
for appellate review reflects only that service medical 
records and Surgeon General's Office (SGO) records were 
requested.  Sick call or morning reports should be requested, 
as previously directed.  

The Board's December 2004 Remand directed that additional 
information as to the veteran's units of assignment should be 
sought.  The record does not reflect that the veteran's 
personnel records or administrative records were sought from 
any source.  At a minimum, NPRC and the service department 
should be asked to search for personnel and administrative 
records which would reflect the veteran's unit of assignment.  
Then, sick reports and morning reports for winter 1955-1956 
and spring 1956 for the veteran's unit should be sought, and 
a separate request should be submitted for each 2-month 
period.  If no additional information about the veteran's 
unit is located, the sick and morning reports for the 11th 
Field Hospital for the relevant period should be requested, 
as directed in the December 2004 Remand. 

The Board's December 2004 Remand directed that separately-
filed records for the veteran be sought for treatment at the 
military hospital in Augsburg, Germany.  Inpatient clinical 
records for the 11th Field Unit Hospital, Augsburg, Germany, 
for the period from September 1, 1955 to April 1, 1956 should 
be requested.  NPRC responded that there were no service 
medical records or SGO records and that a further request for 
information as to the veteran's treatment should be submitted 
using "MO5."  The record before the Board for appellate 
review does not reflect that such a further request was 
submitted.  

The veteran's representative contends that the Board should 
not complete appellate review until each of the actions 
directed in the prior Remand have been completed, and the 
Board agrees.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As the Board noted in the December 2004 Remand, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be advised 
that he should submit or identify any 
evidence he has or is aware of, 
especially evidence proximate to service, 
from either VA or non-VA (private) 
providers, or evidence of any other type, 
reflecting that he incurred a fracture of 
the jaw and continues to suffer residuals 
thereof, or that he incurred a head 
injury, claimed as a broken blood vessel, 
left temple area, and continues to suffer 
residuals therefrom.  In particular, the 
veteran should be advised that there is 
no evidence of record prior to 1987.  The 
veteran should be again advised that 
evidence proximate to service would be 
the most persuasive evidence available.

2.  The veteran should be afforded the 
opportunity to submit alternative 
evidence of the claimed injuries, to 
include buddy statements, photographs 
taken during service, letters written 
during service, or the like, and the 
veteran should be afforded the 
opportunity to identify any employment, 
insurance, or educational institution 
records, or any other records which might 
substantiate the veteran's contention 
that he sustained a fracture of the jaw 
or a head injury in service.  

3.  NPRC should be asked to search for 
any records, including personnel, 
administrative, or clinical records 
pertaining to the veteran.  

If NPRC has no records of any type for 
the veteran, the service department 
should be asked to search for personnel 
and administrative records for the 
veteran.

4.  NPRC should be asked to conduct the 
"MO5" search referenced in the 
September 2005 request for records or any 
other search which would be directed 
toward obtaining separately-filed 
hospital records for the veteran from the 
U.S. Army Hospital, Augsburg, Germany, 
from September 1955 to April 1956.  

5.  A request for sick reports and 
morning reports for the unit to which the 
veteran was assigned during winter 1955-
1956 and for spring 1956 should be 
conducted.  That unit is currently 
identified as the 11th Field Unit 
Hospital, Augsburg, Germany, although 
more specific information may be obtained 
during the course of this Remand.  

If more than one request is required in 
order to obtain a search for the relevant 
time period, appropriate search requests 
should be transmitted.  

6.  If no records for the veteran from 
any source are located, the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research 
(CURR)) should be contacted to determine 
whether that source may have any relevant 
records.  

7.  If relevant records sought cannot be 
obtained, the veteran should be notified, 
and the efforts used to obtain those 
records, and any further action to be 
taken with respect to the claim(s) should 
be described.  38 U.S.C.A. § 5103A(b)(2).

8.  If evidence confirming that the 
veteran sustained a head injury in 
service, a fractured jaw in service, or 
evidence that the veteran was 
hospitalized while stationed in Germany, 
or evidence that the veteran sustained a 
beating while in service, is obtained, 
the veteran should be afforded VA 
examination as necessary to determine 
whether the veteran currently has 
residuals of any and all injuries 
incurred in service, to include a claimed 
fracture of the jaw.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file were reviewed in conjunction 
with the examination.  Any indicated 
special studies must be conducted.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has current 
residuals of a fracture of the jaw.  Any 
opinions expressed by the reviewer must 
be accompanied by a complete rationale.

9.  If evidence confirming that the 
veteran sustained a head injury in 
service, a broken blood vessel in the 
temple area in service, or evidence that 
the veteran was hospitalized while 
stationed in Germany, or evidence that 
the veteran sustained a beating while in 
service, is obtained, the veteran should 
be afforded VA examination as necessary 
to determine whether the veteran 
currently has residuals of a head injury, 
to include a broken blood vessel, temple 
area.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that pertinent documents in the claims 
file were reviewed in conjunction with 
the examination.  Any indicated special 
studies must be conducted.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater likelihood) 
that the veteran has current residuals of 
a head injury incurred in service, to 
include a broken blood vessel, temple 
area.  Any opinions expressed by the 
reviewer must be accompanied by a 
complete rationale.

10.  Thereafter, the AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures.  

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims on appeal.  If 
the benefits requested on appeal are not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

